Order filed December 1, 2011.




                                        In The

                     Fourteenth Court of Appeals
                                NO. 14-11-00900-CV

    CITIGROUP GLOBAL MARKETS REALTY CORPORATION, Appellant

                                          V.

              STEWART TITLE GUARANTY COMPANY, Appellee

                                         and
                                NO. 14-11-00901-CV

                  K.R. PLAYA VI, S. DE R.L., DE C.V., Appellant

                                          V.

              STEWART TITLE GUARANTY COMPANY, Appellee

                      On Appeal from the 295th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2008-03256

                                     ORDER

      On November 10, 2011, appellants Citigroup Global Markets Realty Corporation
and K.R. Playa VI, S. de R.L., de C.V. filed an unopposed motion to consolidate appeals
numbered 14-11-00900-CV and 14-11-00901-CV.

      The motion is granted and the court orders the appeals CONSOLIDATED.

                                        PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.